Oassoday, O. J.
The defect in the sidewalk mentioned in the verdict consisted of a loose plank,' with an open space beneath it, and lying upon stringers in such a way that when the lady who was at the time of the injury walking with the plaintiff stepped upon one end of the plank the other end flew up and tripped the plaintiff, so that she fell and was badly injured. The verdict, to the effect that the sidewalk, at the timé and place in question, was insufficient and out of repair, and that the defendant, prior to the accident, had actual knowledge or notice of the same, seems to be supported by the evidence. Counsel contend, however, that the verdict is defective because it does not, in express terms, find that the defendant had possessed such knowledge or notice for a sufficient length of time to repair the same prior to the accident. The defect was of such a nature that it might have been readily repaired. It appears from the verdict, at least inferentially, that the defendant knew of the defect in time to have repaired it prior to the injury. Especially should this be so held, since the defendant requested the sub-. *490mission of no question of the character indicated, and the several questions submitted to the jury were, in effect, the same as those requested by the defendant.
There was no error in charging the jury to the effect that the duty resting upon the city officials to discover the defect was greater than the duty resting upon the ordinary observer. The court charged the jury that the defendant was not liable for latent or hidden defects unless it knew of them, or, in the exercise of reasonable care and diligence, should have known. The case is very simple, and the charge is full and fair.
There is nothing calling for further consideration.
By the Gourt.— The judgment of the circuit court is affirmed.